Defendant having obtained a judgment against F. B. Ranger, caused an execution to be issued thereon, which was levied upon a Rausch  Laing electric coupe and a Cadillac automobile then in possession of plaintiff herein, Mae B. Ranger, who claimed ownership of the same. Under the execution so levied the property was by the sheriff sold to defendant for the sum of three hundred dollars. Thereupon plaintiff brought this action of claim and delivery. Judgment for the restoration of possession of the property was rendered in her favor, from which defendant appeals.
The contention made by appellant is identical with that made in the case of First Nat. Bank v. Ranger, ante, p. 447, [193 P. 788], involving other transfers of property by *Page 453 
Ranger to his wife, namely: that title to these cars was transferred by F. B. Ranger to plaintiff Mae B. Ranger while he was indebted to defendant bank, and, if he was not insolvent at the time he made the transfer, he made it in contemplation of insolvency. [1] The Rausch  Laing electric coupe was purchased in December, 1913, with money given plaintiff by her husband as a Christmas present, long before he became indebted to defendant, and hence, since it was property acquired by her prior to the time when the bank became a creditor of F. B. Ranger, it could not be subjected to the payment of indebtedness thereafter incurred. [2] In part only was the Cadillac paid for out of funds given by Ranger to his wife after incurring the indebtedness to defendant, but since in an opinion this day filed in the case of First Nat. Bank v.Ranger, supra, affirming the judgment of the trial court therein, it was held that such transfer of money by F. B. Ranger was not in fraud of his creditors, it follows that plaintiff herein was, as held by the trial court, the owner and entitled to possession of both vehicles.
The judgment is affirmed.
Conrey, P. J., and James J., concurred.